 

 

 

 

 

Case 1:19-cv-11494-GBD Document 19 Fi CS Sra hee TOrt

 

 

 

 

 

 

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DAC ee
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: JUN 08
oe ee ee eee ee ee ee eee eee ee ee ee ee eee ee eee ee x mene ce ateeniemen
NAMEL NORRIS,

Plaintiff,
ORDER
-against-

19 Civ. 11494 (GBD)
WESTWAY TAXI MANAGEMENT, LLC et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The June 23, 2020 conference is adjourned to September 22, 2020 at 9:30 a.m.

Dated: New York, New York SO ORDERED.
June 8, 2020 \

l (D v Dowie

GEPR B. DANIELS
ved States District Judge

 
